UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended July 31, 2011 or TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-21169 IMPERIAL PETROLEUM RECOVERY CORPORATION (Exact Name of Registrant as Specified in its Charter) Nevada 76-0529110 (I.R.S. Employer Identification Number) 4747 Research Forest Dr.; Suite 180-257 The Woodlands, Texas 77381 (713) 542-7440 (Address of Principal Executive Offices)(Zip Code) (Registrant’s Telephone Number, including Area Code) Securities Registered Pursuant to Section 12(b) of the Act: None Securities Registered Pursuant to Section 12(g) of the Act: (Title of Each Class) Common Stock, $0.001 par value Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesNo Indicate by checkmark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.  Large Accelerated Filer  Accelerated Filer  Non-Accelerated Filer (Do not check if a smaller reporting company)  Smaller Reporting Company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes No The number of shares of common stock outstanding as of April 4, 2012:Common Stock, $0.001 Par Value —51,277,596 shares QUARTERLY REPORT ON FORM 10-Q For the Quarter Ended July 31, 2011 TABLE OF CONTENTS Part I. Financial Information Item 1 Financial Statements Balance Sheets – July 31, 2011 and October 31, 2010 (Unaudited) F-1 Statements of Operations - For the Three and Nine Months Ended July 31, 2011 and 2010 (Unaudited) F-2 Statements of Cash Flows - For the Three and Nine Months Ended July 31, 2011 and 2010 (Unaudited) F-3 Notes to Financial Statements (Unaudited) F-4 Item 2 Management's Discussion and Analysis of Financial Condition and Results of Operations 4 Item 3 Quantitative and Qualitative Disclosures About Market Risk 5 Item 4 Controls and Procedures 5 Part II. Other Information Item 1 Legal Proceedings 6 Item 1A Risk Factors 6 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 6 Item 3 Defaults Upon Senior Securities 6 Item 4 (Removed and Reserved) 6 Item 5 Other Information 6 Item 6 Exhibits 6 Signatures 7 PART I SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS Certain statements in this Form 10-Q or in other materials we have filed or will file with the SEC are forward-looking in nature as defined in Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934. You can identify these statements by the fact that they do not relate to matters of a strictly factual or historical nature and generally discuss or relate to forecasts, estimates or other expectations regarding future events. Generally, the words “believe,” “expect,” “intend,” “estimate,” “anticipate,” “project,” “may,” “can,” “could,” “might,” “will” and similar expressions identify forward-looking statements, including statements that relate to the effects of economic conditions; the availability of capital; the dependence on key customers; competitive conditions; and the various risks associated with developing and marketing a new process/technology which could cause actual results to differ materially from those expressed in or implied by the statements herein. Forward-looking statements are not historical facts or guarantees of future performance but instead represent only our beliefs at the time the statements were made regarding future events, which are subject to significant risks, uncertainties, and other factors, many of which are outside of our control and certain of which are listed above. Any or all of the forward-looking statements included in this Form 10-Q may turn out to be materially inaccurate. This can occur as a result of incorrect assumptions, in some cases based upon internal estimates and analyses of current market conditions and trends, management plans and strategies, economic conditions, or as a consequence of known or unknown risks and uncertainties. Consequently, neither our shareholders nor any other person should place undue reliance on our forward-looking statements and should recognize that actual results may differ materially from those anticipated by us. All forward-looking statements made in this Form 10-Q are made as of the date hereof, and the risk that actual results will differ materially from expectations expressed in this Form 10-Q will increase with the passage of time. We undertake no obligation, and disclaim any duty, to publicly update or revise any forward-looking statements, whether as a result of new information, future events, changes in our expectations or otherwise. Item 1.Financial Statements Imperial Petroleum Recovery Corporation Balance Sheets (Unaudited) July 31 October 31 ASSETS Current assets Cash and cash equivalents $ $ Accounts receivable Total current assets Property and equipment, net Intangible assets, net Other assets - Total assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current liabilities Accounts payable $ $ Accrued liabilities Advances-related party Current maturities of long-term debt, net of discount Total current liabilities Stockholders' Deficit Common stock, par value $0.001; authorized 100,000,000 shares; 48,478,180 and 46,928,180 shares issued and outstanding as of April 30, 2011 and October 31, 2010, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders’ deficit ) ) Total liabilities and stockholders’ deficit $ $ See accompanying notes to unaudited financial statements F-1 Imperial Petroleum Recovery Corporation Statements of Operations (Unaudited) For the three For the nine months ended July 31 months ended July 31 Revenues $ $
